Citation Nr: 0813650	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1970.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The Board notes that service connection for PTSD was 
established in a July 2004 rating decision and a 50 percent 
evaluation was assigned.  The veteran appealed.  In January 
2007, the agency of original jurisdiction (AOJ) assigned a 70 
percent evaluation for PTSD.  The Board notes that since the 
increase to 70 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition, the Board notes that in July 2007, the AOJ 
granted a total rating based on individual unemployability 
and Basic Eligibility to Dependents' Educational Assistance.  
The Board notes that the rating decision reflects that a 
decision in regard to the evaluation of a bilateral hearing 
loss disability was deferred.  

This case has previously come before the Board.  In September 
2007, the matter was remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in correspondence received in March 
2008, the veteran referenced his service in Vietnam and 
stated that he had been diagnosed with diabetes.  This matter 
is referred to the AOJ.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms resulting in 
social and occupational impairment with deficiencies in most 
areas.  The competent evidence does not establish total 
occupational and social impairment due to PTSD.  




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
an October 2007 VA record reflect that the veteran had been 
denied Social Security Administration (SSA) disability 
benefits.  While the records in association with the denial 
have not been associated with the claims file, the veteran 
has been afforded VA examinations and there is an abundance 
of current competent evidence of record showing the present 
level of severity of the veteran's PTSD.  Further development 
would be an exercise in futility and a waste of limited 
government resources.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in October 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

This matter stems from the appeal of the 50 percent 
evaluation assigned at the time service connection was 
granted in the July 2004 rating decision.  In January 2007, a 
70 percent evaluation was assigned.  A temporary total 
evaluation for PTSD was assigned from April 10, 2007 under 38 
C.F.R. § 4.29 and a 70 percent evaluation was assigned from 
July 1, 2007 under 38 C.F.R. § 4.71a, Diagnostic Code 9411.  
While the AOJ did not determine that there had been 
improvement, such is not contemplated in association with an 
evaluation based on 38 C.F.R. § 4.29.  See 3.105(e).  

In this case, a type of staged rating was assigned to reflect 
hospitalization.  38 C.F.R. § 4.29.  The temporary total 
evaluation was assigned without regard to the other 
provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluation.  Other than 
the temporary total evaluation, however, the Board concludes 
that the disability has not significantly changed and that a 
uniform rating is warranted.  See Fenderson v. Brown, 12 Vet. 
App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. 
App. 505 (2007).  It is reasonable to conclude that the 
period of time during which the 100 percent evaluation was 
assigned is not on appeal, although the facts during this 
period of time have been considered by the Board. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
In reaching a determination in this matter, the Board has 
considered the GAF scores assigned, to include a GAF score of 
55 in July 2004, 65 in August 2004, 49 in December 2006, 45 
in May 2007, and 48 on VA examination in December 2007.  GAF 
scores of 52, 55, and 65 were noted in a June 2007 VA 
inpatient record.  

As noted, the veteran's PTSD has been assigned a 70 percent 
disability rating.  The competent evidence establishes that 
the veteran does not have symptoms severe enough to warrant 
the highest possible rating of 100 percent.  Comparing his 
reported and documented symptoms of PTSD to the rating 
schedule, he exhibits none of the criteria for the 100 
percent rating.  He does not manifest or nearly manifest the 
behavioral elements of 100 percent disability due to PTSD.  

There is no documented instance of the veteran being a danger 
to himself or others, let alone persistence of such danger.  
The Board notes that while a history of suicidal thoughts in 
the past was noted on VA examination in March 2004, the 
report notes that he denied current suicidal or homicidal 
ideation, as he did in July 2004 and August 2004, as well as 
in June 2007, while undergoing inpatient treatment.  In 
addition, while suicidal thoughts were noted 'all the time,' 
on VA examination in December 2007, he denied having ever 
tried to kill himself, and it was noted that his wife and son 
were anchors in association with thoughts of ending his life.  
No thoughts of hurting or injuring other people were noted.  

In addition, there is no documented instance of grossly 
inappropriate behavior.  He was noted to be well kempt in 
July 2004, and a May 2007 VA record notes acceptable 
socialization and engagement, and that he interacted well.  
An October 2007 record notes that he was stable.  While 
complaints of confusion have been noted, to include on VA 
examination in December 2007, the competent evidence does not 
establish that he is disoriented to time and place.  In March 
2004, he was noted to be oriented times three, and in August 
2004, he was alert, oriented to time, place, and person.  In 
April 2007, it was noted that he was alert and oriented, that 
his speech was clear, goal-directed and appropriate, that he 
interacted well with his peers, and that he attended Tai Chi 
classes.  A July 2007 VA treatment record notes that he was 
alert, oriented, and articulate.  He denied hallucinations or 
delusional thought in Mach 2004 and August 2004, and no 
psychosis was noted in July 2007.  To the extent that the 
veteran's wife has referenced obsessive rituals, as noted on 
VA examination December 2007, an August 2004 VA treatment 
record specifically notes no delusions and no obsessions.  
The Board notes that in a July 2007 VA treatment record in 
association with a nonpsychiatric-related disorder, the 
veteran was described as very alert, oriented, organized, and 
pleasant.  Eye contact was noted to be excellent.  The 
examiner noted that he was very engaging and interactive, 
spoke with ease, and brought very well organized records with 
him.  No evidence for confusion was noted.  

In addition, the Board notes that an August 2004 record 
reflects that he denied any psychiatric issues, did not feel 
depressed, and that while he may have a bad dream about war 
once in a while, PTSD symptoms were very attenuated with 
sleep issues attributable to irregular shift schedules at 
work.  While a GAF score of 49 was assigned in December 2006 
and a GAF score of 48 was assigned in December 2007, both 
examiners specifically stated that the symptoms and/or degree 
of impairment was moderate.  Similarly, a June 2007 record in 
association with his inpatient participation in a PTSD 
program noted that his stressors were moderate, with GAF 
scores of 52, 55, and 65 having been assigned.  

There is no competent evidence of gross impairment of thought 
processes or communication.  The December 2006 VA examiner 
noted that while there was some potential day-to-day problems 
in the cognitive area if the veteran was overly fatigued or 
stressed, there was nothing inherently disabling in that 
area.  A July 2007 treatment record notes that his thought 
form was intact.  In addition, the December 2007 VA 
examination report notes that the veteran was able to take 
care of activities of daily living without assistance.  

The record, to include a June 2006 statement in support of 
the claim, reflects complaints of memory loss.  The Board 
notes that an August 2004 VA treatment record notes good 
memory function.  While the December 2006 VA examination 
report notes that he was unable to remember the names of his 
nieces and nephews, the examiner reported that he was able to 
recall three simple items after five minutes, that he was 
able to remember how he celebrated the previous Christmas, 
that he knew the name of the President of the United States, 
as well as the name of the State's Governor, and that he was 
able to quickly identify the four surrounding states of 
Wisconsin.  In addition, although weakness in memory function 
was identified on VA examination in December 2007, the 
impairment the Board finds that it is clearly not of the 
severity to support a 100 percent evaluation.  In that 
regard, the December 2007 VA examiner notes the following:

The veteran was born in [] and grew up in the 
associated [] region.  The veteran denied that 
his parents were abusive.  He indicates that his 
father died some years ago while his mother is 
currently alive and residing in a nursing home at 
age 83.  The veteran notes that his mother has 
diabetes and has had some cardiac-related 
problems.  The veteran indicated that he has had 
3 brothers, 1 who died of lymphoma at age 60 and 
another who died at age 32 of a motor vehicle 
accident.  The veteran indicates that he has 6 
sisters all of whom are in generally good health.  
The veteran denies a family history positive for 
recurrent health problems.  He indicates though 
that there was a history of alcohol problems in 
the family, citing his father.  The veteran 
denied a history of psychiatric problems in the 
family.  

 . . .

In review of the current relationship history of 
this veteran, he notes that he has been with his 
current partner, T[], on and off for 
approximately 15 years.  The veteran suggested 
that since August of 2007 that he has been living 
away from home.  The veteran indicates that there 
is considerable tension in his relationship with 
his wife.  The veteran indicates that he has one 
biological son who is approximately 12 years of 
age who resides at home and has two stepchildren 
who are 17 and 16.  The veteran's children are 
home-schooled.

Clearly, while the veteran may some memory impairment, the 
competent evidence establishes that he has not forgotten his 
own name, or that of his wife or children.  In addition, the 
report notes that the veteran characterized his employment 
history as having not worked since April 2007, and of having 
had a prior history of working as a truck driver.  

The Board notes that the veteran is competent to report his 
symptoms.  Competence and credibility, however, are to be 
distinguished.  The Board has accorded more probative value 
to the objective and reliable medical evidence in regard to 
the degree of impairment due to PTSD.  The Board notes that 
the December 2007 examination report references exaggeration 
in regard to psychological testing, noting that psychometric 
findings were less consistent with information gathered 
during the interview for the presence and level of 
symptomatology.  In addition, a July 2007 VA treatment record 
notes the reason for the veteran's unemployed status was as 
follows:  "Veteran has not worked since April 2007.  States 
his VSO advised him to not work as he pursues his 100% PTSD 
claim."  



The Board notes that a total rating based on individual 
unemployability was granted in July 2007.  In noting the 
veteran's employment difficulties, the December 2007 VA 
examiner stated that the veteran's employment capacity was 
limited, not totally impaired.  The Board notes that the 70 
percent evaluation assigned contemplates the veteran's 
symptoms resulting in occupational and social impairment with 
deficiencies in most areas, as well as time lost from work.  
The Board finds the objective VA opinions to be the most 
probative, competent, and reliable evidence in regard to the 
degree of impairment due to PTSD.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The evidence failed to show 
that the veteran's PTSD has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes that while significant 
interference with his capacity to obtain and maintain work 
was noted on VA examination in December 2007, a 30-year 
history of employment was noted.  In addition, the Board 
notes that the report reflects that he had been unemployed 
since April 2007, the month in which he entered the inpatient 
PTSD program, and at discharge from the program in June 2007, 
the physician stated that the veteran could resume 
prehospital employment.  As noted, a July 2007 VA treatment 
record reflects his statement to the effect that he had been 
advised by his representative not to work as he pursued his 
claim for a 100 percent rating for PTSD, and an October 2007 
VA treatment record notes SSA disability benefits had been 
denied.  The Board notes that veteran's participation in the 
inpatient PTSD program in 2007 does not constitute frequent 
hospitalization.  On the basis of the above analysis a 
preponderance of the evidence is against the claim for an 
evaluation greater than 70 percent for PTSD.




ORDER

An evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


